DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Amendment and Terminal Disclaimer filed 01/14/21.  The changes and remarks disclosed therein have been considered.
Claim 1 has been cancelled.
Claims 2-21 are pending.
Terminal Disclaimer
The terminal disclaimer filed 01/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent Number 10,566,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: there is no suggestion or teaching in the art of record disclosing a nonvolatile memory device comprising:
a substrate; 
a logic layer disposed on the substrate, the logic layer comprising a pass gate transistor and a gain stage transistor; 
a first layer comprising a plurality of local bit lines (LBLs), 
wherein at least one of the plurality of LBLs is coupled to the gain stage transistor; 

a memory layer comprising a plurality of memory elements, each being re-writable, non-volatile, and having two terminals, wherein each of the plurality of memory elements is positioned between a cross-point of one of the plurality of WLs with one of the plurality of LBLs and is electrically coupled in series with its respective WL and LBL, as cited in the independent claim 2, 
nor is there suggestion or teaching an apparatus comprising
active circuitry comprising: 
a substrate; 
a logic layer disposed on the substrate, the logic layer comprising a plurality of pass gate transistors and a plurality of gain stage transistors; and 
a global bit line (GBL) layer comprising a plurality of GBLs, wherein at least one of the plurality of GBLs is coupled to one of the plurality of pass gate transistors and one of the plurality of gain stage transistors in the logic layer, as cited in the independent claim 13,
nor is there suggestion or teaching a non-volatile memory comprising: 
a first layer of a plurality of global bit lines (GBLs); 
a stack of layers comprising a cross-point memory array, the cross-point memory array comprising a plurality of word lines (WLs) in one or more second layers, a plurality of memory array portions in one or more third layers, and a plurality of local bit lines (LBLs) in one or more fourth layers, each memory array portion being selectively electrically coupled with one of the plurality of GBLs, and each memory array portion including: 

a re-writable non-volatile two-terminal memory element positioned between a cross-point of the LBL and a word line (WL) of the plurality of WLs and configured to store at least one bit of data; and 
a fifth layer comprising logic circuitry configured to perform data operations on one or more of the plurality of memory array portions of the cross-point memory array, as cited in the independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825